Citation Nr: 0316732	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  01-01 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability, to include glaucoma and cataracts.

2.  Entitlement to service connection for a cardiovascular 
disability, to include hypertension and arteriosclerosis, on 
a direct and secondary basis.

3.  Entitlement to service connection for a left inguinal 
hernia, on a direct and secondary basis.

4.  Entitlement to service connection for a left testicle 
disorder, to include hydrocele and orchiectomy, on a direct 
and secondary basis.

5.  Entitlement to service connection for a prostate 
disorder, to include benign prostatic hypertrophy, on a 
direct and secondary basis.

6.  Entitlement to a compensable evaluation for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from November 1942 to October 
1945.  He was held as a prisoner of war (POW) from January 
1944 to April 1945.

This appeal arises from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  In this decision, the RO denied 
entitlement to service connection for a bilateral eye 
disability (to include glaucoma and cataracts), a 
cardiovascular disability (to include arteriosclerosis and 
hypertension), a left inguinal hernia, a left testicle 
disorder (to include hydrocele and orchiectomy), and a 
prostate disorder (to include benign prostatic hypertrophy).  
The RO also denied entitlement to a compensable evaluation 
for malaria.  The RO in Philadelphia, Pennsylvania, currently 
has jurisdiction over the case.

The December 1997 rating decision also denied entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
The veteran appealed this decision.  However, in a decision 
of April 2002, the RO granted service connection for PTSD and 
evaluated this disorder.  The veteran has not contested this 
evaluation.  Based on these circumstances, the Board finds 
that the April 2002 decision was a full grant of all benefits 
sought on appeal regarding the issue of entitlement to 
service connection for PTSD and, therefore, this issue is no 
longer in appellate status.


FINDINGS OF FACT

1.  Evidence sufficient for an equitable determination on the 
issue decided below has been obtained.

2.  There is no lay or medical evidence of active malaria or 
any residuals of prior malaria.


CONCLUSION OF LAW

A compensable evaluation is not warranted for malaria. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.88b, 
Diagnostic Code 6304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue of entitlement to a compensable 
evaluation for malaria have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to notify or assist.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107(a) (West 1991 & 2002).  As discussed 
below, the development conducted by VA in this case fully 
meets the requirements of the old provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991) and the new provisions of 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312 (1991).  The recent publication of new 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) does not require further development because, 
"the provisions of (the new regulations) merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 
2001); see also 38 C.F.R. § 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In the VA letter of April 2001, the veteran was 
informed in detail of what actions would be undertaken by VA 
to develop his claim and what actions for which he was 
responsible.  He was informed in the Statement of the Case 
(SOC) issued in January 2001 of the type of evidence required 
to show his malaria warranted a compensable evaluation under 
VA's Schedule for Rating Disabilities.  In letters of August 
1997, October 1997, August 1998, October 1998, January 1999, 
and April 2001, VA also notified the veteran of the type of 
actions that were required of him, to include his 
identification of pertinent evidence and his own attempt to 
obtain and forward this evidence to VA.  The letters of 
August 1997 and April 2001 informed him of the development 
that would be completed by VA in substantiating his claim, to 
include obtaining pertinent medical records and a VA 
examination, if appropriate.  In the SOC of January 2001 and 
subsequent SSOCs, VA specifically notified him of the 
evidence that it had considered.  The SOC and SSOCs also 
notified the veteran of the pertinent laws and regulations 
and the reasons and bases for VA's decision.  Specifically, 
the SOC and SSOCs notified the veteran of the law and 
regulations governing entitlement to an increased evaluation 
for malaria.  These documents also notified him of both the 
old and new laws and regulations governing VA's duty to 
notify and assist, and he was given an opportunity to comment 
on them.  Based on the above analysis, the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) have been 
met.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  All records 
pertinent to the current claim in the possession of the 
Federal government have been obtained, to include military 
and VA medical records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).  The veteran submitted a response from 
the National Archives and Records Administration that 
indicated his military records were not in its files and that 
if these records had been at its location in July 1973, they 
may have been destroyed by fire.  A review of the claims file 
reveals that the veteran's pertinent service medical records 
were obtained by VA in April 1946.  Obviously, VA had 
incorporated the relevant service medical records into the 
claims file decades before the fire and further development 
of this evidence is not required.  The veteran has not 
alleged that he is currently in receipt of Workers' 
Compensation or Social Security Administration disability 
benefits, and there is no indication that other Federal 
department or agency records exist that should be requested.  
See 38 U.S.C.A. § 5106.  In addition, the veteran was 
afforded multiple VA compensation examinations in October 
1997.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
VA examiners appear to have reported accurate medical 
histories, provided examination findings regarding the 
veteran's complaints to include any residuals of malaria, and 
provided the appropriate diagnoses.  Therefore, these 
examinations are fully adequate for providing evidence 
regarding the existence and severity of any current residuals 
of malaria.  As discussed below, the veteran's representative 
argued in July 2003 that the veteran's VA examinations were 
inadequate as no testing was done for liver or spleen damage.  
A review of the general medical (POW) examination report of 
October 1997 indicated that the examiner requested blood 
testing and the results are of record.  Thus, it appears that 
the appropriate testing was obtained to rule out liver and 
spleen disorders.  In addition, the representative argues 
that a new examination is warranted because the veteran has 
alleged that the residuals of his malaria are worse than 
initially rated.  See Wiggenmann v. Brown, 5 Vet. App. 281 
(1993).  A review of the claims file finds no evidence that 
the veteran has indicated any specific increase in the 
symptomatology associated with his malaria during the 
pendency of this appeal.  Therefore, the examinations of 
October 1997 are adequate to evaluate the current severity of 
any residuals associated with the veteran's malaria.

VA has attempted to obtain all private treatment records 
identified by the veteran as pertinent to his claim.  
Treatment records have not been obtained from Drs. Rodriguez 
and Frangipane.  The medical office contacted for these 
records responded in February 1999 that they no longer had 
the veteran's records.  However, this office referred the RO 
to the private hospital were treatment of the veteran had 
been conducted and the records of this treatment were 
received in February 1999.  In the SOC of January 2001, the 
RO informed the veteran and his representative of its 
inability to obtain the identified treatment records.  Thus, 
VA has complied with its duty to notify the veteran of an 
inability to obtain identified records.  See 38 U.S.C.A. 
§ 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  In addition, as 
the identified medical office indicated in February 1999 that 
the veteran's treatment records have presumably been 
destroyed, the Board finds that further attempts to obtain 
this evidence would be futile.

On a VA Form 9 received in February 2001 and in the 
representative's contentions of July 2003, it was clearly 
indicated that the veteran did not wish to have a hearing 
before VA.  By letter of November 2002, the RO informed the 
veteran that his case was being forwarded to the Board; and 
in effect, notified him that VA would not undertake any 
further development in his claim.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affected the outcome of the case." ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, as there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  In this regard, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim for a compensable 
evaluation of the residuals of his malaria.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(d).  In addition, as the appellant 
has been provided the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Increased Evaluation for Residuals of Malaria.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. §§ 4.1 
and 4.2 (2002).  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different functional 
impairments.  See Estaban v. Brown, 6 Vet. App. 259 (1994).  

The veteran's malaria is currently rated noncompensable 
effective from April 1, 1946, under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.88b, Diagnostic Code 6304.  Under 
this criteria, malaria as an active disease is to be rated 
100 percent disabling.  A relapse of malaria must be 
confirmed by the presence of parasites in blood smears.  
Otherwise, residuals of malaria (such as liver or spleen 
damage) are to be evaluated under the appropriate diagnostic 
code for those systems.

The veteran has claimed that he suffered with malaria during 
his captivity in World War II.  In his claim of October 1997, 
the veteran again noted his problems with malaria during 
military service.  He submitted a buddy statement that 
corroborated the veteran's illnesses during captivity.  
However, neither the veteran nor the submitted buddy 
statement indicated that the veteran currently suffered with 
symptomatology resulting from malaria.

On his VA physical examinations in October 1997, the veteran 
did not report any complaints of residual attacks of malaria 
or any complications from his in-service episodes.  The blood 
testing conducted in October 1997 did not reveal any 
abnormalities or parasites associated with malaria.  The 
private and VA treatment records of recent years have not 
indicated that any attacks or residuals associated with 
malaria currently exist.

The veteran's representative contended in July 2003 that the 
veteran might suffer with liver or spleen damage due to his 
malaria in World War II.  However, the medical evidence does 
not indicate any treatment or diagnosis for liver or spleen 
problems associated with malaria.  Neither the examiners nor 
the blood testing of October 1997 noted any abnormality 
associated with these organs due to the episodes of malaria.  
Most striking regarding this contention of organ damage is 
that the veteran has never alleged or complained of such a 
problem in his statements before VA or during his medical 
treatment.

As there is no lay or medical evidence of any current 
residuals from the veteran's episode of malaria, the 
preponderance of the evidence is against the award of a 
compensable evaluation under Code 6304.  The doctrine of 
reasonable doubt is not for application as the evidence in 
the current claim is not in equipoise.  See 38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable evaluation for malaria is 
denied.


REMAND

The medical records from the late 1940s note the veteran's 
complaints of poor nutrition during his captivity in World 
War II.  A VA physician noted an impression in April 1947 of 
questionable Vitamin A deficiency resulting from internment 
as a POW.  It is also indicated that the veteran suffered 
with malaria during his captivity.  The veteran is currently 
service connected for shrapnel wounds to his groin and 
thighs, and has been awarded service connection for PTSD.  He 
has contended that his shrapnel wounds led to his testicle, 
hernia, and prostate problems.  A review of the veteran's 
claims file reveals current diagnoses for glaucoma, 
cataracts, hypertension, arteriosclerosis, repair of a left 
inguinal hernia, left testicle hydrocele and resulting 
orchiectomy, and benign prostatic hypertrophy.  However, the 
medical examiners have failed to provide opinions on the 
etiology of these disorders.  On remand, new VA examinations 
should be obtained that will provide the appropriate opinions 
on whether any relationship exists between the veteran's 
current disorders and his military service.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  See Wisch v. Brown, 8 
Vet. App. 139, 140 (1995)(VA's duty to assist may require VA 
examination evaluating a veteran's service and medical 
history to determine whether an event in service could 
reasonably have caused a current disability.)

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  Ask the appellant to identify all VA 
and non-VA healthcare providers that have 
treated him since March 2002 for his eye, 
cardiovascular, and genitourinary 
disabilities and left inguinal hernia.  
Make arrangements to obtain these and all 
other identified treatment records.

2.  After the above development has been 
completed and all records received have 
been associated with the claims file, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an eye examination, a 
cardiovascular examination, a 
gastrointestinal examination, and a 
genitourinary examination.  Send the 
claims folder to the examiners for 
review.  Please provide the examiners 
with the following instructions:
The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  
The medical records from the late 1940s 
note the veteran's complaints of poor 
nutrition during his captivity in World 
War II.  A VA physician noted an 
impression in April 1947 of questionable 
Vitamin A deficiency resulting from 
internment as a POW.  It is also 
indicated that the veteran suffered with 
malaria during his captivity.  The 
veteran is currently service connected 
for shrapnel wounds to his groin and 
thighs, and has been awarded service 
connection for PTSD.  He has contended 
that his shrapnel wounds led to his 
testicle, hernia, and prostate problems.  
A review of the veteran's claims file 
reveals current diagnoses for glaucoma, 
cataracts, hypertension, 
arteriosclerosis, repair of a left 
inguinal hernia, left testicle hydrocele 
and resulting orchiectomy, and benign 
prostatic hypertrophy.  
After a review of the medical evidence in 
the claims file, the examiners should 
answer the following questions.
Regarding the eye examination, an opinion 
as to the existence, date of onset, and 
etiology of any current eye disorder.  
Specifically:
a.  Does the veteran currently 
suffer with any type of eye 
disorder, to include glaucoma and/or 
cataracts?  If so, please provide 
all appropriate diagnoses.
b.  If so, is it at least as likely 
as not that any current eye disorder 
had its onset during active service 
or is related to any in-service 
disease or injury? 
Regarding the cardiovascular examination, 
an opinion as to the existence, date of 
onset, and etiology of any current 
cardiovascular disorder.  Specifically:
a.  Does the veteran currently 
suffer with any type of 
cardiovascular disorder, to include 
arteriosclerosis and/or 
hypertension?  If so, please provide 
all appropriate diagnoses.
b.  If so, is it at least as likely 
as not that any current 
cardiovascular disorder had its 
onset during active service or is 
related to any in-service disease or 
injury? 
c.  Is it at least as likely as not 
that any current cardiovascular 
disorder was either caused or 
aggravated by the veteran's service-
connected PTSD?
Regarding the genitourinary examination, 
an opinion as to the existence, date of 
onset, and etiology of any current 
genitourinary disorder.  Specifically:
a.  Does the veteran currently 
suffer with any type of 
genitourinary disorder, to include 
left testicle hydrocele with 
resulting orchiectomy and/or benign 
prostatic hypertrophy?  If so, 
please provide all appropriate 
diagnoses.
b.  If so, is it at least as likely 
as not that any current 
genitourinary disorder had its onset 
during active service or is related 
to any in-service disease or injury? 
c.  Is it at least as likely as not 
that any current genitourinary 
disorder was either caused or 
aggravated by the veteran's service-
connected shell fragment wound 
scars? 
Regarding the gastrointestinal 
examination, an opinion as to the 
existence, date of onset, and etiology of 
any current left inguinal hernia.  
Specifically:
a.  Does the veteran currently 
suffer with a left inguinal hernia 
(or its residuals)?  If so, please 
provide all appropriate diagnoses.
b.  If so, is it at least as likely 
as not that the left inguinal hernia 
had its onset during active service 
or is related to any in-service 
disease or injury? 
c.  Is it at least as likely as not 
that the left inguinal hernia was 
either caused or aggravated by the 
veteran's service-connected shell 
fragment wound scars? 
3.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the 
claims.  

4.  Thereafter, readjudicate the 
veteran's claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the this claim 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



